DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of app 16/510,730 (now is US patent US 11023095 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1, 15, 3, 4, 6, 7, 8 is determined to be obvious in light of claim 1, 5 of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claims 1, 15, 9, 3, 4, 6, 7, 8 
16/510,730 claim 1, 5
1. A method comprising:
adjusting, by a computing device, a location of an avatar 


based on user input received by a user device, wherein the location of the avatar changes as the avatar moves through a virtual world;



determining, by the computing device, a point of gaze of the avatar;

1. A method, comprising: 
adjusting, by a computing device, a location of an avatar 
and an orientation of the avatar 
based on input received in a user device, wherein the location of the avatar changes as the avatar moves through a virtual world, 

and the orientation includes a point of gaze; 
identifying, by the computing device, a first location of the avatar in the virtual world, and a first point of gaze of the avatar; 
15. The computing device of claim 10, further comprising an eye-tracking system, wherein the point of gaze of the avatar is determined by the eye-tracking
system.
determining, using an eye-tracking system, 



9. The method of claim 1, wherein the point of gaze is a first point of gaze, and the user device has a user, the method further comprising:
determining a second point of gaze of the user, including monitoring one or more
eye movements of the user;


wherein determining the first point of gaze of the avatar is based on the second
point of gaze.




a second point of gaze of a user of the user device, wherein the eye-tracking system monitors one or more eye movements of the user; 

adjusting the first point of gaze of the avatar based on the determined second point of gaze of the user;
3. The method of claim 1, further comprising:
adjusting, based on the point of gaze, at least one lens; wherein the image data is received from the adjusted lens.
adjusting, at least based on the adjusted first point of gaze, at least one lens of at least one remote camera; 

4. The method of claim 3, wherein a camera remote from the user device includes the lens.
at least one lens of at least one remote camera; 

receiving image data based on the point of gaze, the image data corresponding
to at least one real-world object;
generating a scene of the virtual world as seen by the avatar, 


the scene based on the received image data, wherein 


receiving image data collected using the adjusted lens, the image data corresponding to at least one real-world object in a real-world environment; 
generating a scene of the virtual world as seen by the avatar, 

the scene based on the collected image data, 


6. The method of claim 1, further comprising identifying a first location of the avatar in the virtual world, wherein the scene is further based on the first location of the avatar.
the first location of the avatar in the virtual world,
the generated scene corresponds to
a first person view as seen from eyes of the avatar; and

and the orientation of the avatar in the virtual world; 

7. The method of claim 1, further comprising performing at least one of
communicating …

communicating, by the computing device to the user device, 

generating a new scene 

the generated scene;
7…. the generated scene to the user device, or causing the user
device to display the generated scene.
and causing the user device to display the generated scene.




corresponding to a third person view of at least a portion of the generated scene as seen from a position behind the eyes of
the avatar.
5. The method of claim 1, wherein the generated scene corresponds to a first person view as seen from eyes of the avatar, the method further comprising generating a new scene corresponding to a third person view of at least a portion of the generated scene as seen from a position behind the eyes of the avatar, 
8. The method of claim 1, wherein the new scene is generated in response to user input received by the user device.
wherein the new scene is generated in response to input received from the user in the user device.



Claim 2 is determined to be obvious in light of claim 2 of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claim 2
16/510,730 claim 4
2. The method of claim 1, wherein the user device has a user, the method further comprising:
projecting infrared light on one or both eyes of the user; and collecting image data from the one or both eyes, the collected image data used to determine the point of gaze.
4. The method of claim 1, further comprising projecting infrared light on one or both eyes of the user of the user device, and collecting image data from the one or both eyes that is processed by an image processor to determine the first point of gaze of the avatar.


Claim 10, 15, 3, 4, 6, 7, 8 is determined to be obvious in light of claim 1, 5 of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claims 10, 15, 9, 3, 4, 6, 7, 8 
16/510,730 claim 1, 5
10. A computing device, comprising:
at least one microprocessor; and
memory coupled to the one microprocessor and storing instructions that, when
executed by the one microprocessor, cause the computing device to:
determine a point of gaze of an avatar in a virtual world; 
1. A method, comprising: 
adjusting, by a computing device, a location of an avatar 
and an orientation of the avatar 
based on input received in a user device, wherein the location of the avatar changes as the avatar moves through a virtual world, 

and the orientation includes a point of gaze; 
identifying, by the computing device, a first location of the avatar in the virtual world, and a first point of gaze of the avatar; 
15. The computing device of claim 10, further comprising an eye-tracking system, wherein the point of gaze of the avatar is determined by the eye-tracking
system.
determining, using an eye-tracking system, 



9. The method of claim 1, wherein the point of gaze is a first point of gaze, and the user device has a user, the method further comprising:
determining a second point of gaze of the user, including monitoring one or more
eye movements of the user;


wherein determining the first point of gaze of the avatar is based on the second
point of gaze.




a second point of gaze of a user of the user device, wherein the eye-tracking system monitors one or more eye movements of the user; 

adjusting the first point of gaze of the avatar based on the determined second point of gaze of the user;
3. The method of claim 1, further comprising:
adjusting, based on the point of gaze, at least one lens; wherein the image data is received from the adjusted lens.
adjusting, at least based on the adjusted first point of gaze, at least one lens of at least one remote camera; 

4. The method of claim 3, wherein a camera remote from the user device includes the lens.
at least one lens of at least one remote camera; 

receive image data based on the point of gaze, the image data corresponding to at least one real-world object; 
generate a scene of the virtual world as seen by the avatar, 

the scene
based on the received image data, wherein

receiving image data collected using the adjusted lens, the image data corresponding to at least one real-world object in a real-world environment; 
generating a scene of the virtual world as seen by the avatar, 

the scene based on the collected image data, 


6. The method of claim 1, further comprising identifying a first location of the avatar in the virtual world, wherein the scene is further based on the first location of the avatar.
the first location of the avatar in the virtual world,
the generated scene
corresponds to a first person view as seen from eyes of the avatar;
and 
and the orientation of the avatar in the virtual world; 

7. The method of claim 1, further comprising performing at least one of
communicating …

communicating, by the computing device to the user device, 


the generated scene;
7…. the generated scene to the user device, or causing the user
device to display the generated scene.
and causing the user device to display the generated scene.




generating a new scene  corresponding to a third person view of at least a portion of the generated scene as seen from a position behind the eyes of the avatar.
5. The method of claim 1, wherein the generated scene corresponds to a first person view as seen from eyes of the avatar, the method further comprising generating a new scene corresponding to a third person view of at least a portion of the generated scene as seen from a position behind the eyes of the avatar, 
8. The method of claim 1, wherein the new scene is generated in response to user input received by the user device.
wherein the new scene is generated in response to input received from the user in the user device.


Claim 12 is determined to be obvious in light of claim 12 of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claim 12
16/510,730 claim 12
12. The computing device of claim 10, wherein the instructions further cause the
computing device to adjust a location of the avatar based on user input received
by a user device.
12. The method of claim 1, wherein the user device is in communication with a sensor of a movement of a hand of the user of the user device, and the location of the avatar is adjusted based on the movement of the hand of the user.


Claim 13 is determined to be obvious in light of claim 3 of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claim 13
16/510,730 claim 3
13. The computing device of claim 10, wherein the image data is collected by a lens, and the lens comprises an accommodating posterior chamber.
3. The method of claim 2, wherein the first lens comprises an accommodating posterior chamber.


Claim 14 is determined to be obvious in light of claim 14,  of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claim 14
16/510,730 claim 14
14. The computing device of claim 13, wherein the generated scene is displayed to a user on a user device, a camera includes the lens, the lens has a field of view, and 

the camera or the lens rotates in response to changes in a point of gaze of the user, so that the field of view changes to encompass new objects not visible in the field of view prior to the camera or lens rotating.
14. The method of claim 1, wherein the at least one lens has a field of view, and wherein 



the remote camera or the lens rotates in response to changes in the second point of gaze of the user, so that the field of view changes to encompass new objects not visible in the field of view prior to the remote camera or lens rotating.


Claim 16, 15, 3, 4, 6, 7, 8 is determined to be obvious in light of claim 1, 5 of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claims 16, 15, 9, 3, 4, 6, 7, 8 
16/510,730 claim 1, 5
16. A non-transitory computer-readable medium storing instructions that, when
executed by a computing device, cause the computing device to:
determine a point of gaze of an avatar in a virtual world;
1. A method, comprising: 
adjusting, by a computing device, a location of an avatar 
and an orientation of the avatar 
based on input received in a user device, wherein the location of the avatar changes as the avatar moves through a virtual world, 

and the orientation includes a point of gaze; 
identifying, by the computing device, a first location of the avatar in the virtual world, and a first point of gaze of the avatar; 
15. The computing device of claim 10, further comprising an eye-tracking system, wherein the point of gaze of the avatar is determined by the eye-tracking
system.
determining, using an eye-tracking system, 



9. The method of claim 1, wherein the point of gaze is a first point of gaze, and the user device has a user, the method further comprising:
determining a second point of gaze of the user, including monitoring one or more
eye movements of the user;


wherein determining the first point of gaze of the avatar is based on the second
point of gaze.




a second point of gaze of a user of the user device, wherein the eye-tracking system monitors one or more eye movements of the user; 

adjusting the first point of gaze of the avatar based on the determined second point of gaze of the user;
3. The method of claim 1, further comprising:
adjusting, based on the point of gaze, at least one lens; wherein the image data is received from the adjusted lens.
adjusting, at least based on the adjusted first point of gaze, at least one lens of at least one remote camera; 

4. The method of claim 3, wherein a camera remote from the user device includes the lens.
at least one lens of at least one remote camera; 

receive image data based on the point of gaze, the image data corresponding to
at least one real-world object;
generate a scene of the virtual world as seen by the avatar, 


the scene based on
the received image data, wherein
receiving image data collected using the adjusted lens, the image data corresponding to at least one real-world object in a real-world environment; 
generating a scene of the virtual world as seen by the avatar, 

the scene based on the collected image data, 


6. The method of claim 1, further comprising identifying a first location of the avatar in the virtual world, wherein the scene is further based on the first location of the avatar.
the first location of the avatar in the virtual world,
the generated scene corresponds to a
first person view as seen from eyes of the avatar; andand 
and the orientation of the avatar in the virtual world; 

7. The method of claim 1, further comprising performing at least one of
communicating …

communicating, by the computing device to the user device, 


the generated scene;
7…. the generated scene to the user device, or causing the user
device to display the generated scene.
and causing the user device to display the generated scene.




generate a new scene corresponding to a third person view of at least a portion
of the generated scene as seen from a position behind the eyes of the
avatar. 
5. The method of claim 1, wherein the generated scene corresponds to a first person view as seen from eyes of the avatar, the method further comprising generating a new scene corresponding to a third person view of at least a portion of the generated scene as seen from a position behind the eyes of the avatar, 
8. The method of claim 1, wherein the new scene is generated in response to user input received by the user device.
wherein the new scene is generated in response to input received from the user in the user device.


Claim 20 is determined to be obvious in light of claim 6 of 16/510,730 (now is US patent US 11023095 B2) based on reasons below for having similar limitations.
Instant application claim 20
16/510,730 claim 6
20. The non-transitory computer-readable medium of claim 16, wherein the
generated scene includes a virtual scene integrated with a remote location
scene, and wherein the remote location scene is based on the received image
data.
6. The method of claim 1, wherein the generated scene includes a virtual scene integrated with a remote location scene, and wherein the remote location scene is based on image data collected using the at least one lens.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller IV et al. (US 20190188895 A1, hereinafter Miller), in view of Harrison et al. (US 20080215975 A1, hereinafter Harrison)

Regarding Claim 10, Miller teaches a computing device (Miller, Fig. 2, Element 200 wearable computer system), comprising: at least one microprocessor (Miller, Paragraph [0077], The local processing and data module 260 may comprise a hardware processor); and memory (Miller, Paragraph [0077], as well as digital memory) coupled to the one microprocessor and storing instructions that, when executed by the one microprocessor, cause the computing device to (Miller, Paragraph [0361], The wearable system can execute the avatar's decision to interact with the interesting impulses in a manner to maintain the naturalness of the virtual avatar)
:determine a point of gaze of an avatar in a virtual world (Miller, Paragraph [0257], Alice's eye gaze 1940a can be tracked to a fixation point in the environment. wearable system can compute a fixation point based on the object or area of interest, which may provide a more realistic eye gaze for the virtual avatar);
 receive image data based on the point of gaze (Miller, Paragraph [0121], A sparse point representation may be the output of a simultaneous localization and mapping (e.g., SLAM or vSLAM, referring to a configuration wherein the input is images/visual only) process. [0122], images acquired from image cameras, or hand gestures/totem 650 may serve as input to the Stereo process 640 [0153], The wearable devices 902 and 904 can also track the users' eye movements or gaze based on data acquired by the inward-facing imaging system 462)
, the image data corresponding to at least one real-world object (Miller, Paragraph [0119], is advantageous to know all the features and points in the real world to accurately portray virtual objects in relation to the real world);
 generate a scene of the virtual world as seen by the avatar, the scene based on the received image data (Miller, Paragraph [0144], method 800 describes how a virtual scene may be presented to a user of the wearable system; [0256], the wearable system can orientate the avatar 1970 to look in the direction of a sound source in the environment), 
wherein the generated scene corresponds to a first person view as seen from eyes of the avatar (Miller, Paragraph [0361], the virtual avatar may shift the eye gaze vector (which can include a gaze point and a direction of gaze) of the avatar within the social triangle of a user or person's face while talking to that person, which encourages more natural and non-threatening human-like interactions between the person and the avatar);
Miller does not explicitly disclose but Harrison teaches generate a new scene corresponding to a third person view (Harrison, Paragraph [0103], With the new depth data, embodiments of the present invention allow the placement of computer-generated objects in various positions within a video scene in real-time, including behind other objects; [0044], ] One view may be from the standpoint of the user avatar and the avatar's field of view, while the other view may be from the perspective of the avatar, as if the real-world user were floating behind the avatar (such as the view of the avatar from the avatar's backside)
of at least a portion of the generated scene as seen from a position behind the eyes of the avatar (Harrison, Paragraph [0052], user can then switch between mode A (from behind the avatar), or mode B (from the eyes of the virtual user avatar).
Harrison and Miller are analogous since both of them are dealing with avatar and viewing in the virtual world. Miller provided a way of creating scene in the virtual world based on the gaze of the avatar in combining with the real world object. Harrison provided a way of providing different view from behind the avatar view of field while combing the real world object in the virtual world from different avatar field of view. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate view from behind avatar field of view taught by Harrison into modified invention of Miller such that when providing the scene in the virtual world when combing the real world object. System will be able to dynamically adjust the scene by providing not only from one avatar view but also providing the view from behind the avatar which come from different avatar which increase the functionality of the system by using multiple view angles of the scene.

Regarding Claim 11, the combination of Miller and Harrison teaches the invention in Claim 10.
The combination further teaches wherein the generated scene is displayed on a user device (Miller, Paragraph [0118], [0285], “3-D static virtual objects rendered in the scene via the wearable display” “the wearable system may send the data to the display from the cloud or the data may be sent from a local database to the display components”), a camera remote from the user device collects the image data, and the image data is received from the camera (Miller, Paragraph [0077], image capture devices (e.g., cameras in the inward-facing imaging system or the outward-facing imaging system), acquired or processed using remote processing module 270 or remote data repository).

Regarding Claim 12, the combination of Miller and Harrison teaches the invention in Claim 10.
The combination further teaches wherein the instructions further cause the computing device to adjust a location of the avatar based on user input received by a user device (Miller, Paragraph [0060], [0112], The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system. The wearable system can adjust Alice's avatar's direction of walking based on the location of a chair in Bob's environment). 

Regarding Claim 15, the combination of Miller and Harrison teaches the invention in Claim 10.
The combination further teaches wherein the point of gaze of the avatar is determined by the eye-tracking system (Miller, Paragraph [0030], determining intent based on head pose tracking and eye gaze tracking. [0126], using a vergence/accommodation model developed for that particular person, accommodation may be determined. Eye tracking can be performed by the eye camera(s) to determine eye gaze (e.g., direction or orientation of one or both eyes). [0058], The mapping of the world motion can include adjusting one or more characteristics of the avatar eye gaze).

Regarding Claim 16, it recites limitations similar in scope to the limitations of claim 10 and the combination of Miller and Harrison teaches all the limitations as of Claim 10. And Miller discloses these features can be implemented on a computer readable storage medium (Miller, Paragraph [0099], The controller 460 includes programming (e.g., instructions in a  non-transitory computer-readable medium) that regulates the timing and provision of image information to the waveguides).
Regarding Claim 17, the combination of Miller and Harrison teaches the invention in Claim 16.
The combination further teaches wherein the generated scene is displayed on a user device (Miller, Paragraph [0118], [0285], “3-D static virtual objects rendered in the scene via the wearable display” “the wearable system may send the data to the display from the cloud or the data may be sent from a local database to the display components”) 
a lens of a camera from the user device collects the image data, and the image data is received from the camera (Miller, Paragraph [0077], image capture devices (e.g., cameras in the inward-facing imaging system or the outward-facing imaging system), acquired or processed using remote processing module 270 or remote data repository; it is noted the camera has lens for taking the picture).

Regarding Claim 18, the combination of Miller and Harrison teaches the invention in Claim 17.
The combination further teaches wherein the user device has a user, and the point of gaze is determined based on movement of the user (Miller, Paragraph [0058], The wearable system can extract intent of a user's interaction based on contextual information associated with the user's environment, the user's movements, the user's intentions, and so forth).

Regarding Claim 19, the combination of Miller and Harrison teaches the invention in Claim 18.
The combination further teaches wherein the movement of the user comprises movement of at least one eye of the user (Miller, Paragraph [0074], The wearable system 200 can also include an inward-facing imaging system 462 (shown in FIG. 4) which can track the eye movements of the user).


Regarding Claim 20, the combination of Miller and Harrison teaches the invention in Claim 16.
The combination further teaches wherein the generated scene includes a virtual scene integrated with a remote location scene, and wherein the remote location scene is based on the received image data (Miller, Paragraph [0077], [0078], “image capture devices acquired or processed using remote processing module 270 or remote data repository 280, possibly for passage to the display 220 after such processing or retrieval” “The local processing and data module 260 may be operatively coupled by communication links 262 or 264, such as via wired or wireless communication links, to the remote processing” “All data is stored and all computations are performed in the local processing and data module, allowing fully autonomous use from a remote module”).
 

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 10 but as a method and the combination of Miller and Harrison teaches all the limitations as of Claim 10. Therefore is rejected under the same rationale.


Regarding Claim 2, the combination of Miller and Harrison teaches the invention in Claim 1.
The combination further teaches wherein the user device has a user (Miller, Paragraph [0112], The wearable system 400 can include a user input device 466 by which the user can input commands to the controller) , the method further comprising:
 projecting infrared light on one or both eyes of the user (Miller, Paragraph [0080], These cameras 316 can be dual capture visible light/nonvisible (e.g., infrared) light cameras. The display lens 226 may comprise one or more transparent mirrors positioned by the housing 230 in front of the user's eyes 302, 304 and may be configured to bounce projected light 338 into the eyes 302, 304);
 and collecting image data from the one or both eyes, the collected image data used to determine the point of gaze (Miller, Paragraph [0065], , the wearable system can learn (e.g., based on data from devices sensors) how the user interacts with others from the user's eye gaze direction and frequency of eye contact. [0077], The data may include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 230 or otherwise attached to the user 210), such as image capture devices).

Regarding Claim 3, the combination of Miller and Harrison teaches the invention in Claim 1.
The combination further teaches adjusting, based on the point of gaze, at least one lens (Miller, Paragraph [0276], an eye gaze target point can be calculated based on a combination of the fixation point and the head pose. [0396], The wearable system can identify the more interesting region as the region that has a higher density of points associated with eye gaze vectors or when the eye gaze vectors stays at the region [0080], a display lens 226 that may be mounted to a user's head or a housing or frame 230. two wide-field-of-view machine vision cameras 316 (also referred to as world cameras) can be coupled to the housing 230 to image the environment around the user);
 wherein the image data is received from the adjusted lens (Miller, Paragraph [0077], image capture devices (e.g., cameras in the inward-facing imaging system or the outward-facing imaging system), acquired or processed using remote processing module 270 or remote data repository; it is noted the camera has lens for taking the picture).

Regarding Claim 4, the combination of Miller and Harrison teaches the invention in Claim 3.
The combination further teaches wherein a camera remote from the user device includes the lens (Miller, Paragraph [0077], [0080], image capture devices (e.g., cameras in the inward-facing imaging system or the outward-facing imaging system), acquired or processed using remote processing module 270 or remote data repository; The display 220 can comprise a display lens 226 that may be mounted to a user's head).

Regarding Claim 5, the combination of Miller and Harrison teaches the invention in Claim 1.
The combination further teaches wherein the point of gaze is based on user input received by the user device (Miller, Paragraph [0081], [0124], configured to be able to track the eyes 302, 304 of the user to support rendering and user input. Controls or inputs from the user are another input to the wearable system 600).

Regarding Claim 6, the combination of Miller and Harrison teaches the invention in Claim 1.
The combination further teaches further comprising identifying a first location of the avatar in the virtual world (Miller, Paragraph [0156], An avatar can include various characteristics, such as … position; “the wearable system 200 can automatically scale the virtual avatar based on contextual information regarding the rendering position of the avatar in the environment and the position or eye-height of the user in the environment”), wherein the scene is further based on the first location of the avatar (Miller, Paragraph [0171], scene where one-to-one mapping causes unrealistic movement of a virtual avatar) .

Regarding Claim 7, the combination of Miller and Harrison teaches the invention in Claim 1.
The combination further teaches further comprising performing at least one of communicating the generated scene to the user device (Miller, Paragraph [0077], captured from sensors (which may be, e.g., operatively coupled to the frame 230 or otherwise attached to the user 210), such as image capture devices.  [0112], The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400. [0350], the virtual triangle 2950 is determined to be user 2960's item of interest in scene 2922 for illustrative purposes. User B's wearable system communicates interest information regarding user 2960's item of interest and offset angle to user A's wearable system), 
or causing the user device to display the generated scene (Miller, Paragraph [0145], the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user).


Regarding Claim 8, the combination of Miller and Harrison teaches the invention in Claim 1.
The combination further teaches wherein the new scene is generated in response to user input received by the user device (Miller, Paragraph [0088], gestures and movements by the user of the game controller may be translated as inputs to a game  [0103], allow the placement of computer-generated objects in various positions within a video scene in real-time).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller IV et al. (US 20190188895 A1, hereinafter Miller), in view of Harrison et al. (US 20080215975 A1, hereinafter Harrison) as applied to Claim above, and further in view of  Hipsley (US 20190105200 A1).

Regarding Claim 13, the combination of Miller and Harrison teaches the invention in Claim 10.
The combination further teaches wherein the image data is collected by a lens (Miller, Paragraph [0077], image capture devices (e.g., cameras in the inward-facing imaging system or the outward-facing imaging system), acquired or processed using remote processing module 270 or remote data repository; it is noted the camera has lens for taking the picture).
The combination does not explicitly disclose the lens comprises an accommodating posterior chamber.
However, Hipsley teaches wherein the image data is collected by a lens (Hipsley, Paragraph [0298], The beam splitter 208 is located in front of the steering elements, shown here as galvo mirrors 320. Lens 306 images the tissue plane (eye) onto the camera. [0114], [0121], [0620], the ability to dynamically focus the lens for ideal optical), and the lens comprises an accommodating posterior chamber (Hipsley, Paragraph [0121 ], This shape deformation is caused by the release of tension on the anterior zonules and by the aqueous fluid moving in the posterior chamber).
Hipsley and Miller are analogous since both of them are dealing with virtual eye simulation in the virtual world. Miller provided a way of visualization in the virtual world by using the avatar. Hipsley provided a way of adjusting the virtual scene viewed through the adjusting the lens focus on the object with different distances by using accommodating posterior chamber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using accommodating posterior chamber lens taught by Hipsley into modified invention of Miller such that during the composing view in the augmented environment using avatar, system will be able to dynamically adjust the view through the avatar view point by allows by using accommodating posterior chamber lens optic to move forward and backward in response in order to create real time and realistic viewing experience for the user who playing the video game with avatar present in the virtual environment.

	
	Allowable Subject Matter
Claims 9, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, the prior art of record, specifically the prior art Miller provided a way of creating scene in the virtual world based on the gaze of the avatar in combining with the real world object. Harrison provided a way of providing different view from behind the avatar view of field while combing the real world object in the virtual world from different avatar field of view. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “determining a second point of gaze of the user, including monitoring one or more eye movements of the user; wherein determining the first point of gaze of the avatar is based on the second point of gaze”
Regarding Claim 14, the prior art of record, specifically the prior art Miller provided a way of creating scene in the virtual world based on the gaze of the avatar in combining with the real world object. Harrison provided a way of providing different view from behind the avatar view of field while combing the real world object in the virtual world from different avatar field of view. Additional prior art Hipsley provided a way of adjusting the virtual scene viewed through the adjusting the lens focus on the object with different distances by using accommodating posterior chamber. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “the camera or the lens rotates in response to changes in a point of gaze of the user, so that the field of view changes to encompass new objects not visible in the field of view prior to the camera or lens rotating”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619